DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-27 and 30-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinofsky (US 5254112), in view of Li et al. (US 20120271385) and further in in view of Parks et al. (US 20050148884), all cited previously.
Regarding claim 25, Sinofsky discloses a method for using a laser catheter (Abstract), the method comprising: inserting the laser catheter 14 within a cavity 12 (Col. 2 lines 52-59 and Fig. 1), wherein the laser catheter includes a fiber optic core 22, a distal tip 26, and a pressure sensor 32, 34, 36 disposed near the distal tip (Col. 2 lines 60-66, Col. 3 lines 5-15, Col. 4 lines 1-16 and Figs. 1, 3, and 4), wherein the fiber optic 
However Sinofsky does not show the pressure sensor comprises a plurality of segments disposed along the laser catheter at a common distance from the fiberoptic core but at different radial positions around the fiber optic core, wherein the segments are circumferentially separated by a separator and using each of the plurality of segments of the pressure sensor to thereby determine pressures applied at each of the different radial positions around the fiber optic core. Li discloses the pressure sensor 82 comprises a plurality of segments 38a-c disposed along the laser catheter at a common distance from the fiberoptic core 148 but at different radial positions around the fiber optic core (Fig. 3b, sections 0208-0209, electrical lead with a lumen 148 could receive a sensing device or another device, such as a fiber for delivering optical stimulation to tissue, a sensor to sense a signal from the tissue), wherein the segments are formed of an electrically conductive material (section 0134, This exposed portion of the filar may be heated by a resistive-, spot-, or a laser-welding process. This will bond the exposed portion of the filar to this surface of the electrode, forming an electrical and mechanical connection. This bonding may be further strengthened by melting beads of a fusible metal alloy to form electrically conductive joints. For instance, beads of a high-conductivity material may be melted to form these conductive joints), wherein the 
However Sinofsky in view of Li does not specifically disclose each segment of the segments is configured to independently sense pressure. Parks discloses the a catheter with capability of fiber optic sensing (Sections 0010, 0094, a fiber optic pressure catheter including a light source, an optical fiber coupled to receive light-from the light source and the sensor head that is optically coupled to the optical fiber), Parks discloses pressure sensor 112 comprises a plurality of segments (Fig. 1, section 0065, outer sleeve is pressure sensors. These sensors are spaced at intervals extending back from tip), wherein the each of the segments is circumferentially separated from the other segments by a separator 111 (Fig. 1) formed of a material that is an electrical and acoustic insulator (section 0053, structural body which may be formed of a material that is an electrical insulator), and wherein each segment of the segments is configured to independently sense pressure (Section 0065, Each of the pressure sensors has an input and an output). This allows for the sensors being able to provide a real time measurement of pressure distribution. Therefore it would have been obvious to one of 
Regarding claim 26, Sinofsky in view of Li and Parks, specifically Sinofsky discloses determining the size of the cavity using the measured frequency responses (Col. 4 lines 31-46; “thickness” is a “size” parameter of the cavity). 
Regarding claim 27, Sinofsky in view of Li and Parks, specifically Sinofsky discloses identifying the tissue within the cavity based on at least the measured frequency response (Col. 4 lines 47-57; “detecting presence of plaque deposits…based on particular response characteristics”). 
Regarding claim 30, Sinofsky in view of Li and Parks, specifically Sinofsky discloses the pressure sensor 32 comprises an outer electrode 36 and inner electrode 34 and a strain sensitive layer disposed between the outer electrodes an inner electrode (Fig. 4, column 4 lines 4-10).
Concerning claim 31, Sinofsky in view of Li discloses measuring the frequency response of the material within the cavity comprises measuring the frequency response (Sinofsky column 3 lines 16-35) using the plurality of segments 38a-c (Li, Fig. 3B).
With respect to claim 32, Sinofsky in view of Li, specifically Sinofsky discloses a pressures applied at each of the different radial positions around the fiber optic core are measured in the radial direction normal to the fiber optic core (Fig. 1, column 2 lines 62-63, optical fibers are positioned in respective ones of the lumens) and Li discloses the 
Regarding claim 33, Sinofsky in view of Li, specifically Li discloses the pressures applied at each of the different radial positions around the fiber optic core are measured in the longitudinal direction parallel to the fiberoptic core (Fig. 3B, section 0056, 0132, 0137, cross-sectional view of an example of a stimulation lead carrying at least three segmented electrodes 38a, 38b, and 38c, electrodes may instead sense signals, segmented electrodes that do not extend around the entire circumference of lead such as shown in FIG. 3B and that optionally have a complex array geometry, Such geometries include electrodes occupying a same longitudinal position on a lead, such as shown in cross-section in FIG. 3B, as well as electrodes occupying different longitudinal positions on the lead. one or more sensors may be carried by lead, each being coupled to one or more of filars. Such sensors could include any of the sensors known in the art, such as pressure transducers).

With respect to claim 35, Sinofsky in view of Li, specifically Sinofsky discloses the frequency response is measured using pressure readings from each of the at least two segments (Col. 4 lines 1-16, The transducer is wrapped around the holder 24 and can detect ultrasonic energy reflected from the blood vessel from any azimuthal direction).
Regarding claim 36, Sinofsky in view of Li, specifically Li discloses the pressure sensor 38a-c comprises at least three segments and two separators (Fig. 3b, section 0056, cross-sectional view of an example of a stimulation lead carrying at least three segmented electrodes 38a, 38b, and 38c).
Concerning claim 37, Sinofsky in view of Li, specifically Sinofsky discloses the frequency response is measured using pressure readings from each of the at least three segments (Col. 4 lines 1-16, The transducer is wrapped around the holder 24 and can detect ultrasonic energy reflected from the blood vessel from any azimuthal direction).
With respect to claim 38, Sinofsky discloses a method for using a laser catheter (Abstract), the method comprising: inserting the laser catheter 14 within a cavity 12 (Col. 2 lines 52-59 and Fig. 1), wherein the laser catheter includes a fiber optic core 22, a distal tip 26, and a pressure sensor 32, 34, 36 disposed near the distal tip (Col. 2 lines 60-66, Col. 3 lines 5-15, Col. 4 lines 1-16 and Figs. 1, 3, and 4), wherein the fiber optic 
However Sinofsky does not show the pressure sensor comprises a plurality of segments disposed along the laser catheter at a common distance from the fiberoptic core but at different radial positions around the fiber optic core, wherein the segments are circumferentially separated by a separator disposed at the distal tip, wherein the segments are formed of an electrically conductive material and at the at least one separator is a separate member inserted between the electrically-conductive segments to thereby  electrically and acoustically isolate the segments from each other, and using each of the plurality of segments of the pressure sensor to thereby determine pressures applied at each of the different radial positions around the fiber optic core. Li discloses the pressure sensor 82 comprises a plurality of segments 38a-c disposed along the laser catheter at a common distance from the fiberoptic core 148 but at different radial positions around the fiber optic core (Fig. 3b, section 0209, lumen 148 could receive a sensing device or another device, such as a fiber for delivering optical stimulation to tissue, a sensor to sense a signal from the tissue), wherein the segments are circumferentially separated by a separator (Fig. 3B, sections 0132, 0137, electrodes may instead sense signals, segmented electrodes that do not extend around the entire circumference of lead such as shown in FIG. 3B and that optionally have a complex array geometry, Such geometries include electrodes occupying a same longitudinal 
However Sinofsky in view of Li does not specifically disclose each segment of the segments is configured to independently sense pressure and wherein the each of the segments is circumferentially separated from the other segments by a separator formed of a material that is an electrical and acoustic insulator. Parks discloses the a catheter with capability of fiber optic sensing (Sections 0010, 0094, a fiber optic pressure catheter including a light source, an optical fiber coupled to receive light-from the light source and the sensor head that is optically coupled to the optical fiber), Parks discloses pressure sensor 112 comprises a plurality of segments (Fig. 1, section 0065, outer sleeve is pressure sensors. These sensors are spaced at intervals extending back from tip), wherein the each of the segments is circumferentially separated from the other segments by a separator 111 (Fig. 1) formed of a material that is an electrical and acoustic insulator (section 0053, structural body which may be formed of a material that is an electrical insulator), and wherein each segment of the segments is configured to 
Regarding claim 39, Sinofsky in view of Li, specifically Li discloses the pressure sensor 38a-c comprises at least three segments and two separators (Fig. 3b, section 0056, cross-sectional view of an example of a stimulation lead carrying at least three segmented electrodes 38a, 38b, and 38c).
With respect to claim 40, Sinofsky in view of Li, specifically Sinofsky discloses a pressures applied at each of the different radial positions around the fiber optic core are measured in the radial direction normal to the fiber optic core (Fig. 1, column 2 lines 62-63, optical fibers are positioned in respective ones of the lumens) and Li discloses the pressures applied at each of the different radial positions around the fiber optic core (Li, Fig. 3B, section 0056, 0132, 0137cross-sectional view of an example of a stimulation lead carrying at least three segmented electrodes 38a, 38b, and 38c, electrodes may instead sense signals, segmented electrodes that do not extend around the entire circumference of lead such as shown in FIG. 3B and that optionally have a complex array geometry, Such geometries include electrodes occupying a same longitudinal position on a lead, such as shown in cross-section in FIG. 3B, as well as electrodes occupying different longitudinal positions on the lead. one or more sensors may be 
Regarding claim 41, Sinofsky in view of Li, specifically Li discloses the pressures applied at each of the different radial positions around the fiber optic core are measured in the longitudinal direction parallel to the fiberoptic core (Fig. 3B, section 0056, 0132, 0137, cross-sectional view of an example of a stimulation lead carrying at least three segmented electrodes 38a, 38b, and 38c, electrodes may instead sense signals, segmented electrodes that do not extend around the entire circumference of lead such as shown in FIG. 3B and that optionally have a complex array geometry, Such geometries include electrodes occupying a same longitudinal position on a lead, such as shown in cross-section in FIG. 3B, as well as electrodes occupying different longitudinal positions on the lead. one or more sensors may be carried by lead, each being coupled to one or more of filars. Such sensors could include any of the sensors known in the art, such as pressure transducers).
Response to Arguments
Applicant's arguments filed 8/11/2020 have been fully considered but they are not persuasive. Examiner finds that Parks discloses the a catheter with capability of fiber optic sensing (Sections 0010, 0094, a fiber optic pressure catheter including a light source, an optical fiber coupled to receive light-from the light source and the sensor head that is optically coupled to the optical fiber), Parks discloses pressure sensor 112 comprises a plurality of segments (Fig. 1, section 0065, outer sleeve is pressure sensors. These sensors are spaced at intervals extending back from tip), wherein the each of the segments is circumferentially separated from the other segments by a .
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. Examiner finds that Li discloses the pressure sensor 82 comprises a plurality of segments 38a-c disposed along the laser catheter at a common distance from the fiberoptic core 148 but at different radial positions around the fiber optic core (Fig. 3b, section 0209, lumen 148 could receive a sensing device or another device, such as a fiber for delivering optical stimulation to tissue, a sensor to sense a signal from the tissue), wherein the segments are circumferentially separated by a separator (Fig. 3B, sections 0132, 0137, electrodes may instead sense signals, segmented electrodes that do not extend around the entire circumference of lead such as shown in FIG. 3B and that optionally have a complex array geometry, Such geometries include electrodes occupying a same longitudinal position on a lead, such as shown in cross-section in FIG. 3B, as well as electrodes occupying different longitudinal positions on the lead. one or more sensors may be carried by lead, each being coupled to one or more of filars. Such sensors could include any of the sensors known in the art, such as pressure transducers), wherein the segments are formed of an electrically conductive material (section 0134, This exposed portion of the filar may be heated by a resistive-, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792